Citation Nr: 0635567	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-13 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for residuals of a right forearm injury. 

2.  Timeliness of appeal.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to March 
1953.  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an August 2003 
rating decision, by the Cleveland, Ohio, Regional Office 
(RO), which denied the veteran's attempt to reopen his claim 
of entitlement to service connection for a right forearm 
injury.  The veteran perfected a timely appeal of that 
decision.  In September 2003, jurisdiction over the veteran's 
claims file was returned to the VARO in Portland.  

In March 2006, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case was issued 
in July 2006.  

In his substantive appeal (VA Form 9), received in April 
2004, the veteran requested a hearing at the RO before a 
Veterans Law Judge (VLJ) of the Board.  This type of hearing 
is often referred to as a Travel Board hearing.  In a 
subsequent statement, however, dated June 2, 2004, he 
withdrew his request for a hearing.  38 U.S.C.A. § 20.704(e) 
(2006).  


FINDINGS OF FACT

1.  In a rating decision in February 2002, the RO denied 
service connection for residuals of a right forearm injury; 
after the veteran was notified of the adverse determination 
and of his appellate rights, he did not appeal the rating 
decision.  

2.  The additional evidence submitted since the unappealed 
rating decision in February 2002 is cumulative and not new 
and material.  




CONCLUSION OF LAW

The evidence received since the February 2002 rating 
decision, wherein the RO denied the veteran's claim of 
entitlement to service connection for residuals of a right 
forearm injury, is not new and material; therefore, this 
claim cannot be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.104(a), 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006) the Court 
held that the VCAA notice requirements of 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  The timing requirement 
enunciated in Pelegrini applies equally to all five elements 
of a service connection claim.  Id.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court held that the VCAA requires that the VA 
notify the appellant of the evidence and information that is 
necessary to reopen the claim and that VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  Furthermore, the Court held 
that the VCAA requires, when notifying the appellant of what 
is "material" evidence in the context of a claim to reopen, 
that the notice letter describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the request to reopen the claim for service connection for 
residuals of a right forearm injury.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  In a VCAA letter of March 2006 the 
veteran was informed of what evidence was to be provided by 
him, what evidence the VA would attempt to obtain on his 
behalf, what evidence was to be provided by him, the evidence 
necessary to substantiate the claim for service connection 
for a right forearm injury, what is considered new evidence, 
and that for evidence to be considered "material" it must 
relate to an unestablished fact necessary to substantiate the 
claim.  In addition, the veteran was informed of the specific 
law applicable to the claim.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that the VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board also notes that to be consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b) (1).  In this case the letter dated in 
March 2006 specifically described the evidence needed to 
establish entitlement and requested that the veteran send the 
RO what it needs in conjunction with providing a description 
of evidence that would be relevant to the veteran's claim.  
Therefore, the Board finds that the letter as a whole 
complied with the fourth element.  Thus, the Board finds that 
each of the four content requirements of a VCAA notice has 
been fully satisfied.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, service medical records have been 
obtained, and the veteran was afforded a VA examination in 
June 2003.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 5103A (a) 
(2); 38 C.F.R. § 3.159(d).  

II.  Pertinent Laws, Regulations, and Court Precedents.

Where the determinative issue involves a diagnosis or, say, a 
nexus to service, competent medical evidence is required.  So 
this evidentiary burden typically cannot be met simply by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. §§ 3.102, 4.3 (2006).  

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  


III.  Factual background.

The veteran entered active duty in June 1943.  The service 
medical records indicate that, in January 1951, the veteran 
sustained lacerations to the right forearm while helping 
fight a fire; the wounds were cleaned, irrigated, and 
debrided.  The assessment was wound, lacerated, right 
forearm.  The separation examination, conducted in 1953, did 
not reflect findings of any residuals of a right forearm 
injury; clinical evaluation of the upper extremities was 
reported as normal.  

The veteran's claim for service connection for a right 
forearm injury (VA Form 21-526) was received in October 2000.  
Submitted in support of the veteran's claim were VA medical 
records, dated from February 2000 to February 2002.  These 
records do not reflect any complaints, findings, or treatment 
for residuals of a right forearm injury.  

By a rating action of February 2002, the RO denied the claim 
for service connection for residuals of a right forearm 
injury; this decision was based on a finding that while there 
was record of treatment in service for a right forearm 
condition, no permanent residual or chronic disability was 
shown by the service medical records or demonstrated by the 
evidence following service.  The veteran did not appeal that 
determination within one year of the notification thereof, 
and it became final.  

Received in January 2003 was a statement in support of claim 
(VA Form 21-4138), wherein the veteran requested to reopen 
his claim of entitlement to service connection for a right 
forearm injury.  Submitted in support of the claim were VA 
progress notes, dated from February 2002 to July 2003, 
reflecting treatment for several disabilities, including 
degenerative joint disease and osteoporosis affecting his 
back, hips, knees, and the lower extremities.  

The veteran was afforded a VA examination in June 2003 for 
evaluation of osteoporosis, degenerative arthritis of the 
joints, loss of movement in toes on the right foot, loss of 
movement in right ankle, stiffness in the arch of the right 
foot, right hip condition, and a left hip condition.  The 
veteran admitted that none of the orthopedic conditions are 
service-connected.  The examination report does not refer to 
any complaints of or findings of residuals of a right forearm 
injury.  


IV.  Legal Analysis-New and material evidence.

The issue of entitlement to service connection for residuals 
of a right forearm injury was previously denied by the 
Department of Veterans Affairs (VA) in a rating decision of 
February 2002.  The veteran did not appeal that determination 
within one year of the notification thereof; therefore, the 
decision became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 20.302 (2006).  At that time, the record 
included the service records, the veteran's claim and post 
service medical records that were silent for residuals of a 
right forearm injury.

In this case, the RO denied service connection for residuals 
of a right forearm injury in February 2002.  The evidence 
received subsequent to February 2002 consists of solely of VA 
medical records, including a VA examination report, which 
reflect treatment for a variety of unrelated disabilities.  
These records do not reflect any complaints or findings of 
residuals of a right forearm injury.  With the exception of 
the veteran's own statements, none of the evidence in any way 
reflects the presence of any residuals of a right forearm 
injury.  

The only evidence of record supportive of the veteran's claim 
of residuals of a right forearm injury related to service 
consists of the lay statements of the veteran himself.  
Competent lay evidence is evidence not requiring that the 
proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a 
layperson.  38 C.F.R § 3.159(a) (1) (2006).  Medical 
diagnosis, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe the symptoms of a 
right forearm injury, he is not competent to provide medical 
opinion as to their etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a) (1).  

Moreover, the veteran's lay statements do not constitute new 
and material evidence because the veteran's statements added 
to the record after the 2002 decision, by definition, 
contained no new evidence because the statements were 
cumulative and redundant of his earlier statements which were 
already of record, including the initial claim.  Therefore, 
the Board concludes that all such statements are cumulative 
evidence.  

Stated differently, at the time of the prior denial, the 
record included in-service evidence of an injury.  However, 
there was no evidence of residuals at separation, no medical 
evidence of post-service disability and no competent evidence 
of a nexus to service.  Since that determination, nothing has 
changed.

In sum, the evidence added to the record since the February 
2002 denial of service connection for residuals of a right 
forearm injury is not material because by itself or when 
considered with previous evidence of record, it does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not present the reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that 
new and material evidence has not been received, and the 
veteran's claim of entitlement to service connection for 
residuals of a right forearm injury may not be not reopened.  
38 C.F.R. § 3.156(a) (2006).  

ORDER

The application to reopen a claim of service connection for 
residuals of a right forearm injury is denied.  


REMAND

The veteran's representative has argued, in VA Form 646, 
dated in August 2006, that the veteran entered a timely 
appeal when VA Form 4138, dated in January 2002, was filed.  
Our review reflects that the appellant was represented at 
that time.  Furthermore, the document is stated in terms of 
please "reopen" my claim.  Nothing in that document 
reflects an intent to seek appellate review.

Regardless, the assertion by the representative needs to be 
addressed by the AOJ.  Accordingly, the issue of whether the 
veteran entered a timely notice of disagreement is Remanded 
to the AOJ for appropriate action and a response by letter.  
Any determination of the AOJ must comply with Gallegos v. 
Principi, 283 F.3d 1309 (2002).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


